Citation Nr: 0834186	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-10487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 4, 
2000, for the grant of a 30 percent disability rating for 
dermatophytosis.  

(The issues of entitlement to service connection for a heart 
disorder and a circulatory disorder and entitlement to a 
higher rating for a bilateral foot disorder are addressed in 
a separate decision.)

REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
law


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1957 to August 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).


FINDINGS OF FACT

1.  A claim for an increased rating for eczema was filed on 
December 15, 2000.

2.  There is no medical evidence showing that the veteran's 
dermatophytosis warranted a 30 percent evaluation at any time 
earlier than December 4, 2000, during the year prior to 
December 15, 2000.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
December 4, 2000, for a 30 percent rating for 
dermatophytosis, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In February 2003 and December 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the initial claim for increased rating.  An 
increased rating was subsequently granted, and the veteran 
disagreed with the effective date of the increase.  The 
United States Court of Appeals of the Federal Circuit has 
held that, with regard to claims for an earlier effective 
date for service connection, once the underlying claim is 
granted, further notice as to downstream questions, such as 
the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the 
veteran was provided notice of the effective date regulations 
in a December 2007 notice letter, and the claim was 
subsequently readjudicated, without taint from any prior 
decisions.  

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Earlier Effective Date

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an informal claim for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of a VA or uniformed services report of examination, 
hospitalization, or treatment will be accepted as an informal 
claim filed on the date of the examination or treatment.  See 
also 38 C.F.R. § 3.155(c).  However, receipt of a evidence 
from a private physician, layman, state, or other institution 
will be accepted as an informal claim filed on the date VA 
receives the evidence.  See also 38 C.F.R. § 3.157(b)(2), 
(3).  The Court has held, in Servello v. Derwinski, 3 Vet. 
App. 196 (1992), that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the one year 
prior to the claim, the increase in disability was 
ascertainable. See also VAOPGCPREC 12-98 (Sept. 23, 1998).

Service connection was established for dermatophytosis in an 
October 1963 rating decision, and a noncompensable evaluation 
was assigned.  Subsequent claims for increased ratings were 
denied in June and December 1983 rating decisions.  These 
decisions are final.  38 U.S.C.A. § 4005(c) (West 1976); 8 
C.F.R. §§ 3.104, 19.118, 19.153 (1981).  See also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

On December 14, 2000, the veteran filed a claim for an 
increased rating.  In conjunction with this claim, the 
veteran submitted a statement from Dr. Gullung, a private 
physician, dating December 4, 2000, which reports that the 
veteran was treated for an irritant contact dermatitis or 
dyshidrotic eruption, and possibly a coincident fungal 
infection in 1995.  See W. H. Gullung, M.D., statement.  
Evidence subsequently submitted and developed in conjunction 
with that claim ultimately resulted in the grant of a 30 
percent rating, effective December 4, 2000, the date of the 
private physician's statement.  

The veteran contends, in essence, that an earlier effective 
date of December 15, 1999, is warranted because Dr. Gullung's 
December 2000 written statement indicated that the veteran's 
dermatophytosis warranted a 30 percent rating as early as 
1995.  See April 2008 substantive appeal.  However, even 
assuming, arguendo, that this is accurate, the law provides 
that if the increase predates the date of claim by more than 
one year, the effective date is the date of claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("[VA] has 
responsibility to review the evidence of record to ascertain 
whether an increase in disability occurred in the one year 
prior to the application") (emphasis added).  

In this case, the record does not contain any evidence of a 
factually ascertainable increase within a year prior to the 
receipt of the claim for increase.  The record contains no 
evidence of either an informal claim dating prior to December 
2000 or any treatment records for dermatophytosis dating from 
December 1999 to December 2000.  Consequently, an effective 
date earlier than December 4, 2000 is not warranted.  

The record does contain records and statements indicating 
treatment for the skin condition from 1989 to 1995, but, as 
mentioned above, VA regulations and case law specifically 
state that an effective date earlier than the date of claim 
can only be provided if a factually ascertainable increase 
occurred within the one year prior to the date of claim.  
Therefore, as the facts of this case do not show that between 
December 15, 1999 and December 15, 2000, the veteran's 
dermatophytosis underwent an increase that would warrant a 30 
percent rating, an effective date earlier than December 4, 
2000, for a 30 percent evaluation for dermatophytosis is not 
warranted.


ORDER

Entitlement to an effective date prior to December 4, 2000, 
for a 30 percent rating for dermatophytosis is denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


